Citation Nr: 1747880	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  14-01 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased initial disability rating for posttraumatic stress disorder (PTSD) with depression, rated as 30-percent disabling prior to March 16, 2017 and 50-percent disabling thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for paroxysmal supraventricular tachycardia postoperative.

3.  Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1987 to September 1992, and from July 1996 to November 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, inter alia, granted service connection for depressive disorder NOS (rated as 30-percent disabling); paroxysmal supraventricular tachycardia (rated as 10-percent disabling); and hypertension (rated as noncompensable).  The Veteran filed a Notice of Disagreement with the assigned initial ratings in May 2012.  A Statement of the Case was issued in October 2013, and the Veteran perfected his appeal in December 2013.

In July 2016, the Board remanded the matters on appeal for evidentiary development.  Thereafter, the RO issued a rating decision in April 2017 granting an increased 50-percent rating for the Veteran's PTSD with depression, effective March 16, 2017.  However, as this award does not constitute a full grant of the benefits sought, the claim for an increased rating remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary so that relevant, outstanding medical records may be obtained and associated with the claims file.  See 38 C.F.R. § 19.9.

The Veteran underwent VA examinations pertaining to the claims on appeal in March 2017.  The reports from these examinations show that the examiners reviewed extensive VA medical records documenting the Veteran's post-service treatment for heart-related and psychiatric symptoms.  See VA Heart Conditions Examination Report (March 2017); VA Hypertension Examination Report (March 2017) (reflecting the examiner's descriptions of treatment the Veteran received from 2010 to 2017); see also VA PTSD Examination Report (March 2017) (reflecting the Veteran's report that he lived in Germany until 2016).  Although the Veteran's service medical records have been obtained, the only post-service VA medical records on file date from March 2016 to February 2017.

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Here, the missing records identified above are highly relevant in determining the nature and severity of the Veteran's claimed conditions.  Thus, the Board finds that a remand is required in order to obtain them.  See 38 U.S.C.A. § 5103A; Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).

Additionally, in its July 2016 remand, the Board directed the AOJ to send the Veteran a letter requesting that he submit the necessary authorization to obtain any outstanding private medical records.  Although such a letter was mailed to the Veteran in August 2016, it was sent to his old address.  On remand, another letter should be sent to the Veteran requesting that he submit the requisite authorization to obtain any private medical records that are relevant to his claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records pertaining to the Veteran.  Specifically obtain all post-service VA medical records dating from November 2010, to include records from VA or other Federal facilities in Germany, where the Veteran lived until 2016.

2.  Contact the Veteran and request that he complete the appropriate authorization forms to allow VA to obtain any outstanding private medical records that are relevant to his claims.  Ensure the letter is sent to the Veteran's current address in West Chester, Ohio.

3.  After completing all indicated development, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

